Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/619,344, now issued as US Patent No. 11,001,823, which is a 371 of PCT/CN2019/072894.
The response filed on December 10, 2021 has been entered.
Claims 1-10 are pending.

Election/Restrictions
Applicant's election with traverse of the election of species of the nitrilase gene comprised in the vector, wherein the nucleotide sequence of the gene of the nitrilase mutant is shown in SEQ ID NO:5 in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining all the claims.  This is found persuasive and the Requirement for Election of Species is withdrawn. 

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement

 
Specification
This application is a contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  To be in compliance, applicants are required to identify nucleotide sequences of at least 10 nucleotides and amino acid sequence of at least 4 amino acids in the specification by a proper sequence identifier, i.e. “SEQ ID NO:”, see MPEP 2422.01).  It is particularly noted that the sequences on page 8, for example, lack sequence identification numbers. 

Claim Objections
Claims 4, 6, and 10 are objected to because of the following informalities:  
Claim 4 recites “desigh” in line 2 and claim 6 recites “desigh” in line 1. It appears that Applicant has meant to recite “design”.
Claim 10 recites “E. coli”.  The microorganism “E. coli” should be italicized.   
Claim 10 recites “recombinant genetic engineered”.  It appears that Applicant has meant to recite “recombinant genetically engineered”.  
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-10 are depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation “vector constructed from an encoding gene” in line 1. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is unclear as to how a vector is constructed from a gene.  A vector comprises a gene.  Clarification of the above phrase.

Claims 3-4 and 6-7 and claims 5 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “gene is derived from A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in line 2.  Claim 4 recites the limitation A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in lines 3-5 and “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1) in lines 7-8”.  Claim 4 recites the limitation “amino acids at positions 324-371 of the nitrilase derived from A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in line 2.  Claim 6 recites the limitation “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1) in lines 3-4”.  Claim 7 recites the limitation “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1)” in lines 3-4.
The metes and bounds of these limitations in the context of the above claims are not clear.  An amino acid/nucleic acid sequence identified by an Accession Number can be altered, whereas an amino acid sequence/nucleic acid sequence identified by a SEQ ID NO presented in a Sequence Listing is fixed and definite.  Claims are to be complete in themselves. Since the sequences of identified by the recited Accession Number can be amended, the boundary and clarity of the claims is not definite. Further, the amino acids at region “324-371” and “1-323” are not reference by any specific SEQ ID NO: and therefore, are not fully defined.  Further, since amino acids at region “324-371” and “1-323” are “derived”, as in by mutation of an Acidovorax facilis CCTCC NO: M 209044 nitrilase, the amino acids at region “324-371” and “1-323” are highly ambiguous.  Examiner suggests direct reference to amino acid positions with a sequence identifier.   

Claim 4 and claims 5-7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 4 recites the limitation “obtain the nucleotide sequence of the nitrilase mutant” in lines 9-10.  The metes and bounds of these limitations in the context of the above claims are not clear.  Nitrilase is an enzyme and is comprised of amino acids.  Therefore, it is unclear how a nitrilase is defined by a nucleotide sequence.  Clarification is requested.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “nucleotide sequence corresponding to amino acids at position 324-371” in lines 1-2.  The metes and bounds of these limitations in the context of the above claims are not clear.  It is unclear how a nucleotide sequence corresponds to amino acids.  Clarification is requested.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 an unbranched sequence of ten or more nucleic acids.  Therefore, Applicant is required to comply with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims. See MPEP 2422.

Claim 9 and claim 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “engineered strain transformed by the recombinant vector” in lines 1-2. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is unclear as to how a strain is transformed by a vector. A genetic strain is transformed with a recombinant vector.  Clarification of the above phrase.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the recombinant genetic engineered bacteria" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9, from which claim 10 depends from, recites a recombinant genetic engineered strain.  It 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/165,153 (reference application) in view of Chauhan (US 6,870,038 – form PTO-892) and Novagen (pET System Mannual 11th Edition.2011 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-2 of the reference application recites a gene having the nucleotide sequence of SEQ ID NO:5, which encodes a nitrilase having the amino acid sequence of SEQ ID NO:6, which anticipate the gene encoding the nitrilase of claims 1-2 of the instant application. The sequences of SEQ ID NO:5 and 6 of the instant application are identical to the sequences of SEQ ID NO:5 and 6, respectively, of the reference application.  Claims 3-7 of the reference application recite a gene encoding the nitrilase mutant obtained by designing primers and using PCR amplification, which anticipates claims 3-7 of the instant application.
E. coli transformed with said vector.
	However, claims 1-10 of the instant application cannot be considered patentably distinct over claims 1-7 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-7 of the reference application by constructing a vector comprising the nitrilase gene and transforming E. coli with said vector.  Regarding claim 9-10 of the instant application, Chauhan discloses E. coli BL21 (DE3) transformed with a pET vector comprising a gene encoding a nitrilase (Examples 6-7.  Regarding claim 8 of the instant application, many pET vectors were known, such as pET-28b(+), and transformation of E. coli BL21 (DE3) with pET vectors was routine, see Novagen (see pages 4 and 29).    Based on the teachings of the Chauhan and Novagen, it would have been obvious to those of ordinary skill in the art to modify claims 1-7 of the reference application by constructing a vector comprising the nitrilase gene of the reference application and transform E. coli with said vector.  One having ordinary skill in the art would have been motivated to do so in order to express and obtain the nitrilase.  One having ordinary skill in the art would have had a reasonable expectation of success at doing so because expression of a nitrilase gene in E. coli BL21 (DE3) using pET vectors was known and pET-28b(+) vectors were known and widely used in expression of genes in E. coli BL21 (DE3).
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 1-10 are pending.

	Claims 1-10 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652